DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Grant of the Petition under 37 CFR 1.102(a) is acknowledged. This application will be treated as a SPECIAL throughout prosecution on the merits.  Action on the merits of claims 1-18 follows:
Response to Amendment
Applicant’s preliminary amendment of December 8, 2021 is acknowledged.  Applicant has amended the claims which are more compliant with US practice and 35 USC 112(b) by deleting the linking term “preferably” and has added new claims 9-18. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abdullah et al., WO 2016/077695 in combination with Innord sp., EP 3031881.
Abdullah et al. teach the invention substantially as claimed and provides a method for condensing a pyrolysis vapor.  The pyrolysis vapor may be derived from biomass.   Abdullah et al. teach that it is recognized that fouling of the condenser occurs or plugging of the condenser surfaces can be mitigated by mixing the pyrolysis vapors with a spray of bio-oil from a spray nozzle.[Abstract and Paragraph[0002] and [0005]]  Abdullah et al. teach in Figure 2 pyrolysis vapor condenser configure to mitigate deposit formation.  Specifically, hot pyrolysis vapor may enter a condenser chamber (202) via vapor conduit (204).  Vapor conduit (204) may be contained within a non-condensable gas conduit (206).    The temperature of the pyrolysis reactor produces a pyrolysis vapor which is greater than 400oC.  [Note Paragraphs [0019-0020]]  Abdullah et al. teach in paragraph [0022-0023] what is meant by mitigating fouling in the condenser the reasoning for mitigating fouling is for the same reasoning and recognition of challenges addressed by applicant.  From Figure 3, the hot pyrolysis vapor enters the top (3030) of a condenser chamber via vapor conduit (304) and is cooled with a spray of bio-oil from a spray nozzle assembly (314).  Condensed biooil can exit condenser chamber (302) via an inverted pea trap line (316).  Inverted pea trap line (316) can be stet a pre-set level and can prevent pyrolysis vapor for exiting the condenser chamber.  A portion of the condensed bio can be directed to spray nozzle assembly which is passed through a het exchanger where the bio oil can be cooled.  [Note Paragraph [0028]]  The pyrolysis vapor entering the condenser can be maintained by heat exchange to be maintained at a temperature between 400-600oC.  The biooil which is sprayed into and co-mingled or mixed with the hot pyrolysis vapor is introduced into the condenser at temperature between 50-90oC.  [Note paragraph [0040]  
However, Abdullah et al. do not specifically teach that the pyrolysis vapor is derived from waste plastic as claimed.
Innord sp. teach a method of pyrolytic processing of polymer waste from the recycling of food packaging wherein the waste plastic is thermolytically destructed to produce pyrolysis vapor is subjected to a purification process wherein the gas is introduced into a scrubber wherein oil is sprayed into the pyrolysis vapor and cooled in a first condenser to wherein the oil is condensed to produce a heavy oil and then then processed in a second condenser at a temperature of 25-60oC to produce a light oil fractions.  Innord et al. teach that the waste plastic a mixture of polymers containing mainly polyethylene and propylene, the pyrolysis vapor from the pyrolysis reactor exits the reactor at a temperature of 500oC which passes through a cyclone, the gas from the cyclone exits at a temperature of 400oC which is then passed to an oil venturi scrubber wherein the oil is introduced into and contacted with the pyrolysis vapor at a temperature of 80oC, the co-mingling of the oil and the pygas results in a mixture which is cooled to about 200oC where heavy hydrocarbons are condensed.  The remaining gas is then subjected to a second condenser which produces a light oil fraction.[Note paragraphs [0036]-[0040]. 
It would have been obvious from the combined teachings of Abdullah et al. and Innord sp. to provide a method of processing plastic waste pyrolysis gas wherein the pyrolysis vapor is at a temperature between 300-600oC, which is co-mingled with a liquid hydrocarbon, (bio oil or oil) which is at a temperature below the temperature of the plastic waste pyrolysis gas.  These steps have been taught in both of the references, the spray mixer and venturi scrubber taught in the Abdullah et al. and Innord sp. respectively, meets both the admixing, ejecting and separating steps claimed by applicant.  Regarding the temperature of the hydrocarbon liquid stream being at applicant’s temperature range, the reference teach that the oil is within applicant’s lower range and further teach that heaters or heat exchangers for the hydrocarbon oil has been contemplated.  The concept of fouling or plugging of the equipment when treating pyrolysis vapors and mitigating the issues regarding pyrolysis vapors and condensing/separating equipment has been clearly taught and suggested by Abdullah et al. the only deficiency is that the pyrolysis vapor is derived from biomass and not specifically waste plastic.  Abdullah et al. teach that the pyrolysis vapor may be a biomass vapor  which would have inferred to one having ordinary skill in the art at the time, and with the teaching of Innord sp. that to replace the biomass pyrolysis stream with a pyrolysis vapor stream derived from plastic would have been an obvious substitution to one having ordinary skill in the art absent criticality in showing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Malm teach purification of feedstock by heat treatment.  Peltekis et al. teach a process for pyrolysis of mixed plastic waste.  Ramamurthy et al. teach maximizing high value chemicals from mixed plastic using different steam cracker configurations.  Naranyanaswamy teach an integrated process involving the steps of pyrolysis, hydrocracking hydrodealkylation and steam cracking. Ward et al. teach a method for treating pyrolysis vapors.  Brentnall et al. teach an apparatus and method for pyrolysis of organic waste.  Horn teaches a pyrolysis process and products.  Russo teach a process for quenching hydrocarbon cracking apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nina Bhat/           Primary Examiner, Art Unit 1771